Citation Nr: 1510084	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a respiratory disability other than sleep apnea, to include as secondary to service-connected disabilities and/or as a result of herbicide exposure.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities and/or as a result of herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities and/or as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970, to include service in the Republic of Vietnam (Vietnam).  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California in December 2010 and July 2011.  The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.

The Board has recharacterized the Veteran's claim of service connection for "breathing problems/shortness of breath" as a claim of service connection for a respiratory disability other than sleep apnea, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that in a January 2011 notice of disagreement, the Veteran expressed disagreement with the RO's denial of service connection for a respiratory disability, sleep apnea, and posttraumatic stress disorder (PTSD) in the December 2010 rating decision.  In a rating decision dated June 2012, the RO granted service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  This issue is therefore no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that VA has not yet obtained a medical opinion regarding the relationship between the Veteran's claimed respiratory disabilities and his service-connected disabilities, to include coronary artery disease and type II diabetes mellitus.  As this theory of entitlement has been raised by the record, the Board finds that VA must obtain an opinion regarding the etiology of these disabilities while on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (determining whether the duty to assist requires VA to provide an examination or obtain a medical opinion requires consideration of whether the claimed disability or symptoms may be associated with a service-connected disability).

With regard to the claim for service connection for hypertension, a VA examiner reported in August 2010 that the Veteran has essential hypertension that is aggravated by his service-connected diabetes.  However, in December 2012, another VA examiner reported that it is not at least as likely as not that the Veteran's hypertension is due to, or was permanently aggravated by, his diabetes.  Notably, the examiners failed to provide sufficient rationale for their opinions.  As most of the probative value of an opinion comes from its reasoning, the Board finds that VA must obtain a clarifying opinion that is supported by rationale while on remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.").

In addition, in August 2010, the Veteran authorized VA to obtain records of his treatment by non-VA physician Dr. R.R. during the period 2006 to 2008, but such records have not yet been associated with the claims file.  The Veteran also reported during his Board hearing that one of his physicians recently prescribed an inhaler to treat his respiratory issues, but records documenting such treatment have not been associated with the claims file.  VA must attempt to obtain these records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide, or authorize VA to obtain, records of the Veteran's relevant treatment that have not yet been associated with the claims file.  In doing so, specifically request authorization to obtain records of the Veteran's treatment by non-VA physician Dr. R.R., and records regarding a recently prescribed inhaler.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.

In addition, notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and onset of the claimed disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After completing the development requested above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of the claimed disabilities.  The claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed and all findings should be reported in detail.

Respiratory Disability Other Than Sleep Apnea
   (a) First, state whether the Veteran has a respiratory disability other than sleep apnea.  If so, identify the disability.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that his respiratory disability other than sleep apnea was caused or aggravated by active service.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that his respiratory disability other than sleep apnea had onset within one year of his July 1970 discharge from active service.

   (d) Fourth, provide an opinion as to whether it is at least as likely as not that his respiratory disability other than sleep apnea was caused or aggravated by his diabetes, coronary artery disease, PTSD, peripheral neuropathy, or other service-connected disability.  If aggravation is found, the examiner must provide a baseline level of severity of his respiratory disability other than sleep apnea prior to aggravation.
   
   (e) Fifth, provide an opinion as to whether it is at least as likely as not that his respiratory disability other than sleep apnea was caused or aggravated by his exposure to herbicides during service.

Sleep Apnea
   (a) First, provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea had its onset in service.  In responding to this inquiry, please acknowledge and discuss the competent lay evidence indicating the onset of sleeping problems in service.  
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that his sleep apnea was caused or aggravated by his diabetes, coronary artery disease, PTSD, peripheral neuropathy, or other service-connected disability.  If aggravation is found, the examiner must provide a baseline level of severity of his sleep apnea prior to aggravation.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that his sleep apnea was caused or aggravated by his exposure to herbicides during service.

Hypertension
   (a) First, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his active service.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that his hypertension had onset within one year of his July 1970 discharge from active service.

   (c) Third, provide an opinion as to whether it is at least as likely as not that his hypertension was caused or aggravated by his diabetes, coronary artery disease, PTSD, peripheral neuropathy, or other service-connected disability.  If aggravation is found, the examiner must provide a baseline level of severity of his hypertension prior to aggravation.
   
   (d) Fourth, provide an opinion as to whether it is at least as likely as not that his hypertension was caused or aggravated by his exposure to herbicides during service.

The rationale for all opinions expressed should be provided.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

4.  After completing the above development, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

